Case 6:21-cv-00001-JDK Document 4 Filed 01/04/21 Page 1 of 17 PageIDElectronically
                                                                     #: 71 Submitted
                                                                                         11/25/2020 9:47 AM
                                                                                   Gregg County District Clerk
                                                                                   By: Debbie Kinney ,deputy


                                            2020-2162-B
                                  Cause No. _____________


 Dr. Ebenezer Nii-Moi,                         §                 In the District Court
                                               §
                Plaintiff,                     §
 vs.                                           §
                                               §                 Gregg County, TX
 McAllen Hospitalist Group, PLLC,              §
 d/b/a Valley Care Clinics,                    §
                                               §
                Defendant.                     §                124th
                                                                 ____Judicial District


       Plaintiff’s Original Petition, Request for Disclosure, and Jury Demand


         Plaintiff, Dr. Ebenezer Nii-Moi, complains of Defendant, McAllen

 Hospitalist Group, PLLC d/b/a Valley Care Clinics (VCC), for violating the

 Age Discrimination in Employment Act (ADEA),1 Title VII of the Civil Rights

 Act of 1964 (Title VII), 2 and the Texas Commission on Human Rights Act

 (TCHRA)3, and breach of contract and quantum meruit as follows:




 1 29 U.S.C. §§ 621-634 (2000).
 2 42 U.S.C. § 2000e—2(a)(1).
 3 Tex. Labor Code § 21.




 Plaintiff’s Original Petition, Request for Disclosure, and Jury Demand – Page 1
Case 6:21-cv-00001-JDK Document 4 Filed 01/04/21 Page 2 of 17 PageID #: 72




                                              I.

                                       Introduction

        Dr. Nii-Moi is a Black male OB-GYN over forty years old. After VCC

 hired him to open OB-GYN clinics in McAllen and San Juan, a new regime

 terminated him and the only other Black man over forty years old and,

 ultimately, replaced them with Hispanic and White females under forty

 years old. VCC’s billboards aptly demonstrate the discrimination:

                                    Pre-discrimination




                                   Post-discrimination




 Plaintiff’s Original Petition, Request for Disclosure, and Jury Demand – Page 2
Case 6:21-cv-00001-JDK Document 4 Filed 01/04/21 Page 3 of 17 PageID #: 73



                                              II.

                                     Discovery Level

    1.      Plaintiff affirmatively pleads that discovery should be conducted

            in accordance with a Level 3 discovery control plan under Texas

            Rule of Civil Procedure 190.3.

                                             III.

                               Statement of Relief Sought

    2.      Plaintiff seeks monetary relief in an amount over $1,000,000.

                                             IV.

                                           Parties

    3.      Plaintiff, Dr. Ebenezer Nii-Moi, is an individual residing in Gregg

            County, Texas. He was born in 1975.

    4.      Defendant, McAllen Hospitalist Group, PLLC d/b/a Valley Care

            Centers, is a Texas non-profit medical corporation with its principal

            office at 367 S. Gulph Road, King of Prussia, PA 19406-3121. VCC

            does business in the Southern District of Texas and maintains an

            office at 1800 South 5th Street, McAllen, Hidalgo County, TX 78501.

            VCC may be served with citation by serving its registered agent,

            Corporation Service Company d/b/a CSC-Lawyers Incorporating

            Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.




 Plaintiff’s Original Petition, Request for Disclosure, and Jury Demand – Page 3
Case 6:21-cv-00001-JDK Document 4 Filed 01/04/21 Page 4 of 17 PageID #: 74



                                             IV.

                                 Jurisdiction and Venue

    5.      Dr. Nii-Moi seeks damages within the Court’s jurisdictional limits.

    6.      Venue is proper in Gregg County and is permissive in this cause

            under Section 15.002(a)(1) of the Texas Civil Practice and

            Remedies Code because all or a substantial part of the events or

            omissions giving rise to this lawsuit occurred in this county.

            Specifically, the breach of the agreement occurred in Gregg

            County when Defendant failed and refused to pay Dr. Nii-Moi in

            Gregg County, Texas. Furthermore, Dr. Nii-Moi suffered and

            continues to suffer damages in Gregg County when Defendant

            failed to pay monies due and payable in Gregg County, Texas.

                                             IV.

                       Exhaustion of Administrative Remedies

    7.      Dr. Nii-Moi timely filed a Charge of Discrimination with the Equal

            Employment Opportunity Commission and Texas Workforce

            Commission on May 3, 2019. In September 2020, he received the

            TWC’s Right to Sue letter. In early November 2020, he received the

            EEOC’s Right to Sue letter.

                                              V.

                      VCC’s Discrimination Against Dr. Nii-Moi




 Plaintiff’s Original Petition, Request for Disclosure, and Jury Demand – Page 4
Case 6:21-cv-00001-JDK Document 4 Filed 01/04/21 Page 5 of 17 PageID #: 75




    8.      VCC operates various medical clinics in Texas’ Rio Grande Valley.

            VCC is a big business and, in fact, a subsidiary of Universal Health

            Services, Inc.—a Pennsylvania-based company claiming to be

            “one of the largest healthcare management companies in the

            nation ….” VCC’s clinics include a wide-range of medical

            specialties—including OB-GYN.

    9.      Sometime in 2015 or 2016, VCC decided to expand its OB-GYN

            footprint in the Rio Grande Valley. At the time, VCC maintained a

            clinic in Edinburg, Texas, staffed by Dr. Thiendella Diagne—a Black

            man over forty who also served as Chairman of South Texas Health

            Systems (STHS) OB-GYN. STHS, and its subsidiary VCC, saw an

            opportunity to open a new OB-GYN clinic in McAllen.

    10.     Dr. Nii-Moi is an OB-GYN, and he is also a Black man over forty

            years old. In 2016, he had been a practicing physician in Virginia

            for nine years. While he was gaining valuable experience in this

            practice, it did not offer him the ability to establish his own OB-

            GYN practice, which was an opportunity he was looking for.

    11.     Dr. Diagne knew Dr. Nii-Moi from medical school and practicing

            in Virginia. Dr. Diagne recommended Dr. Nii-Moi to VCC as an

            experienced physician that was ready and willing to move to the

            Rio Grande Valley and open VCC’s planned McAllen clinic. Todd




 Plaintiff’s Original Petition, Request for Disclosure, and Jury Demand – Page 5
Case 6:21-cv-00001-JDK Document 4 Filed 01/04/21 Page 6 of 17 PageID #: 76




            Mann, McAllen Medical Center’s CEO, interviewed Dr. Nii-Moi

            and offered him the position in McAllen.

    12.     Dr. Nii-Moi accepted VCC’s offer, which also included payment

            of up to $10,000 in moving expenses. He resigned his established

            position in Virginia and began the process of moving to South

            Texas. The move cost Dr. Nii-Moi over $13,000 in expenses, which

            he submitted to VCC for reimbursement. Despite the move from

            Virginia to South Texas, this was an opportunity to build his own

            practice and, with hard work, experience the same or similar

            success as Dr. Diagne at VCC’s Edinburg OB-GYN clinic.

    13.     Dr. Nii-Moi’s new clinic was ideally set up for a single practicing

            physician. It had four exam rooms, an office, and a waiting room.

            Further, Dr. Nii-Moi personally trained his two medical assistants.

            Based on Dr. Nii-Moi’s experience, this clinic and its staff would fully

            support his growing practice.

    14.     And, Dr. Nii-Moi’s practice did begin growing. When not seeing

            patients, he marketed his new clinic to nearby referring

            physicians. His patient counts and workload began increasing.

    15.     The increases were welcomed, in part, because of the way VCC

            compensated him. Acknowledging that Dr. Nii-Moi was building a

            practice      from     scratch,      VCC      guaranteed        Dr.    Nii-Moi’s

            compensation for two years. After two years, however, VCC no



 Plaintiff’s Original Petition, Request for Disclosure, and Jury Demand – Page 6
Case 6:21-cv-00001-JDK Document 4 Filed 01/04/21 Page 7 of 17 PageID #: 77




            longer guaranteed his compensation. Instead, it would be based

            on his production.

    16.     After hiring Dr. Nii-Moi, VCC also tapped him to build an OB-GYN

            clinic in San Juan, TX. He began travelling to and from San Juan

            to perform this work. He was building a brand new OB-GYN

            practice in San Juan while also building his practice in McAllen.

    17.     Dr. Nii-Moi began experiencing discriminatory conduct in early

            2018. This discrimination coincided with VCC installing Kristie

            Foster—a White woman—as its Director. Mrs. Foster quickly began

            pushing Dr. Nii-Moi out of his own clinic to ultimately replace him

            with younger, White females.

    18.     For example, Mrs. Foster placed—Dr. Pettle—a young White

            female physician in his McAllen clinic without even asking Dr. Nii-

            Moi if his clinic needed or could even physically accommodate

            another physician. Rather, Mrs. Foster simply informed Dr. Nii-Moi

            that she was placing Dr. Pettle in his clinic. Had she asked Dr. Nii-

            Moi, Mrs. Foster would have learned that, while Dr. Nii-Moi’s

            practice was growing, it did not have the patient volume to

            sustain two OB-GYN’s. In other words, Dr. Nii-Moi—who was still

            building his practice and whose compensation would soon

            depend on his production—would have to share his patients with




 Plaintiff’s Original Petition, Request for Disclosure, and Jury Demand – Page 7
Case 6:21-cv-00001-JDK Document 4 Filed 01/04/21 Page 8 of 17 PageID #: 78




            Dr. Pettle even though he had the time and resources to treat

            them himself.

    19.     Additionally, Mrs. Foster would have learned that Dr. Nii-Moi’s

            clinic—which VCC helped set up—did not have the physical

            space or staff to assist a new OB-GYN. Indeed, the clinic’s four

            exam rooms were not adequate for two clinicians. Similarly, Dr. Nii-

            Moi’s two trained medical assistants could not efficiently assist two

            OB-GYN’s. And, there was simply no office space for Dr. Pettle; as

            a result, she officed in a cleaned-out supply closet. There was no

            legitimate, non-discriminatory reason to force another OB-GYN

            into Dr. Nii-Moi’s small clinic.

    20.     Although it appeared that VCC and Mrs. Foster were pushing Dr.

            Nii-Moi out of his own clinic, he was forced to acquiesce. He sent

            a number of his patients to Dr. Pettle; he allowed Dr. Pettle to use

            his exam rooms; and, he authorized his staff to assist her. Each of

            these actions personally cost Dr. Nii-Moi.

    21.     But Mrs. Foster persisted in pushing Dr. Nii-Moi out. In early

            September 2018, Dr. Nii-Moi went on a mission trip to Africa. When

            he arrived back at his clinic, he discovered that Mrs. Foster had

            placed another OB-GYN in his clinic—Dr. Vera, a Hispanic female

            under forty-years old. Yet, VCC and Mrs. Foster had not taken any

            steps to alleviate the physical concerns, the staffing concerns, or



 Plaintiff’s Original Petition, Request for Disclosure, and Jury Demand – Page 8
Case 6:21-cv-00001-JDK Document 4 Filed 01/04/21 Page 9 of 17 PageID #: 79




            that Dr. Vera had no patients of her own. They were again

            requiring Dr. Nii-Moi to send patients while he was trying to build

            his own practice.

    22.     Towards the end of 2017, the OB-GYN practice was growing—in

            large part—due to Dr. Nii-Moi’s arrival and business development

            efforts. VCC recognized a need for a back-up call system to

            support this growth. The system would be consistent with what

            other specialties used. VCC told Dr. Nii-Moi that it would offer him

            a contract and pay that mirrored the new policy. VCC expected

            Dr. Nii-Moi to perform this duty, and he agreed to perform it based

            on VCC’s promise to pay him for it. In other words, VCC promised

            to pay him for this on call duty. Dr. Nii-Moi performed the duty;

            VCC received the benefit of it; but, VCC never paid Dr. Nii-Moi as

            it had promised. Notably, it also did not pay Dr. Diagne.

    23.     A pretext was all VCC and Mrs. Foster needed to completely push

            Dr. Nii-Moi out of his own clinic. And Dr. Pettle gave them a pretext

            by submitting a complaint about Dr. Nii-Moi. VCC and Mrs. Foster

            never provided Dr. Nii-Moi the opportunity to respond to this

            complaint.      Instead,     Mrs.    Foster   had     all   of   Dr.   Nii-Moi’s

            appointments cancelled—again, without consulting him—and

            terminated him in a brief meeting.




 Plaintiff’s Original Petition, Request for Disclosure, and Jury Demand – Page 9
Case 6:21-cv-00001-JDK Document 4 Filed 01/04/21 Page 10 of 17 PageID #: 80




     24.     Shocked, Dr. Nii-Moi called Dr. Diagne. Dr. Diagne—the

             Department Chairman—had not been consulted on the

             termination, but had a previously scheduled meeting with Mrs.

             Foster where he offered to ask her about it. Instead, Mrs. Foster

             terminated Dr. Diagne, too.

     25.     Within thirty minutes, VCC and Mrs. Foster had terminated the only

             Black, male OB-GYN’s over forty years old, and, within days, had

             a new staff of young, Hispanic and White, female doctors staffing

             the Edinburg and McAllen OB-GYN clinics.

     26.     VCC’s took down the old clinic billboard:




             And, VCC replaced it with the new billboard:




  Plaintiff’s Original Petition, Request for Disclosure, and Jury Demand – Page 10
Case 6:21-cv-00001-JDK Document 4 Filed 01/04/21 Page 11 of 17 PageID #: 81



                                              VI.

                    Age Discrimination in Employment Act Claim

     27.     Dr. Nii-Moi repeats and re-alleges the allegations contained

             Paragraphs 1 to 23 as if fully stated here.

     28.     Dr. Nii-Moi has satisfied all jurisdictional prerequisites in connection

             with his ADEA claim.

     29.     VCC’s actions constitute intentional age discrimination in violation

             of the ADEA. Specifically, VCC abruptly terminated Dr. Nii-Moi as

             part of a focused effort to older doctors from its OB-GYN clinics.

             VCC terminated Dr. Nii-Moi because of his age.

     30.     As a result of VCC’s actions, Dr. Nii-Moi has suffered and will

             continue to suffer pecuniary losses, including but not limited to lost

             wages and benefits associated with his employment. Dr. Nii-Moi

             will also incur legal fees for pursuing this action against VCC.

     31.     VCC’s actions were willful. Thus, Dr. Nii-Moi is entitled to liquidated

             damages under the ADEA.

     32.     Dr. Nii-Moi seeks attorney’s fees and costs of suit.

                                              VII.

                                       Title VII Claim

     33.     Dr. Nii-Moi repeats and re-alleges the allegations contained

             Paragraphs 1 to 23 as if fully stated here.




  Plaintiff’s Original Petition, Request for Disclosure, and Jury Demand – Page 11
Case 6:21-cv-00001-JDK Document 4 Filed 01/04/21 Page 12 of 17 PageID #: 82




     34.     Dr. Nii-Moi has satisfied all jurisdictional prerequisites in connection

             with his Title VII claim.

     35.     VCC’s actions constitute discrimination under Title VII.

             Specifically, VCC discriminated against Dr. Nii-Moi based on his

             National Origin (African-American), Color (Black), Race (Black),

             and Sex (Male). Dr. Nii-Moi was qualified for his position as an OB-

             GYN and performing his job well. VCC fired him based on the

             above protected classes and replaced him with less-qualified,

             but lighter-skinned Hispanic and White Females.

     36.     As a result of VCC’s discriminatory actions, Dr. Nii-Moi has suffered

             and will continue to suffer pecuniary losses, including but not

             limited to, lost wages and benefits associated with his

             employment,         damage        to    his   personal    and     professional

             reputation, undue stress, anxiety, mental anguish, loss of seniority,

             job search expenses, and moving expenses. Dr. Nii-Moi will also

             incur legal fees for pursuing this action against VCC.

     37.     VCC’s actions were willful. Thus, Dr. Nii-Moi also seeks punitive

             damages against VCC.

     38.     Dr. Nii-Moi seeks attorney’s fees and costs of suit. intentional age

             discrimination in violation of Title VII.

                                             VIII.

                   Texas Commission on Human Rights Act Claim



  Plaintiff’s Original Petition, Request for Disclosure, and Jury Demand – Page 12
Case 6:21-cv-00001-JDK Document 4 Filed 01/04/21 Page 13 of 17 PageID #: 83




     39.     Dr. Nii-Moi repeats and re-alleges the allegations contained

             Paragraphs 1 to 23 as if fully stated here.

     40.     Dr. Nii-Moi has satisfied all jurisdictional prerequisites in connection

             with his TCHRA claim.

     41.     VCC’s actions constitute intentional discrimination based on Dr.

             Nii-Moi’s Age, National Origin (African-American), Color (Black),

             Race (Black), and Sex (Male)national origin in violation of the

             TCHRA. Specifically, VCC terminated Dr. Nii-Moi based on these

             protected traits.

     42.     As a result of VCC’s discriminatory actions, Dr. Nii-Moi has suffered

             and will continue to suffer pecuniary losses, including but not

             limited to lost wages and benefits associated with his employment

             as well as other compensatory damages.

     43.     Additionally, Dr. Nii-Moi has suffered and expects to suffer non-

             pecuniary losses, including, but not limited to, damage to

             personal and professional reputation, undue stress, anxiety, and

             other non-pecuniary losses.

     44.     VCC has acted and continues to act with malice and reckless

             indifference to Dr. Nii-Moi’s state-protected rights, and, thus, he is

             entitled to punitive damages under the Texas Labor Code.

     45.     Dr. Nii-Moi seeks attorney’s fees and costs of suit.

                                              IX.



  Plaintiff’s Original Petition, Request for Disclosure, and Jury Demand – Page 13
Case 6:21-cv-00001-JDK Document 4 Filed 01/04/21 Page 14 of 17 PageID #: 84




                                    Breach of Contract

     46.     Dr. Nii-Moi has performed all conditions, covenants, and

             promises under the contract to be performed on his part, but

             VCC has breached the contract. Specifically, VCC promised to

             reimburse Dr. Nii-Moi up to $10,000 in moving expenses. Dr. Nii-

             Moi incurred moving expenses over $10,000 and submitted them

             to VCC for reimbursement up to $10,000. VCC, however, has

             failed to reimburse Dr. Nii-Moi’s moving expenses, which is a

             breach of contract. As a result, in addition to the unreimbursed

             moving expenses, Dr. Nii-Moi is entitled to an award of

             reasonable and necessary attorney’s fees pursuant to Texas Civil

             Practice & Remedies Code § 38.001. He is entitled to these fees

             through trial and any appeal by VCC.

                                               X.

                                      Quantum Meruit

     47.     VCC asked for and Dr. Nii-Moi provided valuable back-up call

             services to VCC. VCC accepted Dr. Nii-Moi’s services under such

             circumstances that VCC was reasonably notified that Dr. Nii-Moi

             expected to be paid for his work by VCC. In fact, VCC paid its

             other doctors for their back-up call service. VCC, however, never

             paid Dr. Nii-Moi for back-up call services that he provided to VCC.




  Plaintiff’s Original Petition, Request for Disclosure, and Jury Demand – Page 14
Case 6:21-cv-00001-JDK Document 4 Filed 01/04/21 Page 15 of 17 PageID #: 85




             And, VCC’s failure to pay has resulted in economic damages to

             Dr. Nii-Moi.

                                              XII.

                                  Request for Disclosure

     48.     Pursuant to Rule 194, Defendant is requested to disclose, within 50

             days of service of this request, the information or material

             described in Rule 194.2.

                                             XIII.

                                      Request for Jury

     49.     Dr. Nii-Moi respectfully requests that this matter be tried before a

             jury.

                                              IX.

                                      Prayer for Relief

     50.     Dr. Nii-Moi respectfully requests that he have a judgment against

             VCC awarding him the following damages:

             a. Back pay, including but not limited to, lost wages and

                 employment benefits;

             b. Equitable relief necessary to place Dr. Nii-Moi in the position he

                 would have held but for VCC’s discriminatory treatment, and

                 if this is not feasible, then front pay;

             c. Actual damages;

             d. Liquidated damages in the maximum amount allowed by law;



  Plaintiff’s Original Petition, Request for Disclosure, and Jury Demand – Page 15
Case 6:21-cv-00001-JDK Document 4 Filed 01/04/21 Page 16 of 17 PageID #: 86




             e. Compensatory and punitive damages in the maximum

                 amount allowed by law;

             f. Prejudgment and post-judgment interest;

             g. Attorney’s fees, expert witness fees, and costs of suit; and

             h. Any further legal and equitable relief he is entitled to.




  Plaintiff’s Original Petition, Request for Disclosure, and Jury Demand – Page 16
Case 6:21-cv-00001-JDK Document 4 Filed 01/04/21 Page 17 of 17 PageID #: 87




                                                        Respectfully submitted,


                                                        /s/ Gregory P. Love
                                                        Gregory P. Love
                                                        State Bar No. 24013060
                                                        Love Law Firm
                                                        P.O. Box 948
                                                        Henderson, Texas 75653
                                                        Tel: 903.212.4444
                                                        Fax: 903.392.2267
                                                        Email: greg@lovetrialfirm.com

                                                        Justin L. Jeter
                                                        State Bar No. 24012910
                                                        Jeter Melder, llp
                                                        1111 S. Akard Street, Suite 100
                                                        Dallas, Texas 75215
                                                        Tel: 214.699.4758
                                                        Fax: 214.593.3663
                                                        Email: justin@jetermelder.com

                                                        Attorneys for Plaintiff




  Plaintiff’s Original Petition, Request for Disclosure, and Jury Demand – Page 17
